Case 2:20-cv-11236-RGK-PLA Document 2-7 Filed 12/11/20 Page 1 of 4 Page ID #:630




      EXHIBIT 12
                                    2 5 3Filed 12/11/20 Page 2 of 4 Page ID #:631
Case 2:20-cv-11236-RGK-PLA Document 2-7
         Ashot Gevorkovich Egiazaryan, bora July 24, 1965 in Moscow, Russia
         After being accused of various charges he was declared innocent in UK and awarded of USD 242 ,500,000 by a UK
         Arbitration tribunal
         The fund that are already paid will be coming from Barclays London. Approximatevely 45.000.OOOUSD will be used to pay
         the lawyers ' fees.
        Politics
        In 1999, Egiazaryan became a member of the State Duma and deputy chairman of the Committee on Budget and Taxes.
        In October 2010, the State Duma’s Credentials and Ethics Commission recommended stripping Egiazaryan of
        parliamentary immunity at the request of the Investigative Committee,
        On November 3, 2010, the State Duma followed through with a request by Russian Prosecutor General Yury Chaika and
          officially stripped Egiazaryan of his immunity .
          Criminal Indictment
         In August 2010, Europark investor Vitaly Smagin filed a lawsuit against Egiazaryan, accusing him of pledging Smagin 's
          stake in the Europark shopping mall in western Moscow to Deutsche Bank as collateral on an S87.5M loan, the $87.5M
         loan was then used to secure a 20% interest in the Moskva Hotel project  .
         In September 2010, after the commencement of a criminal investigation into the SS7.5M fraud, Egiazaryan filed a claim in
         a Cyprus court complaining that a group of Russian politicians, and businessmen, conspired to take over Egiazaryan's
         share in the multi-billiondollar Moskva Hotel project. On September 15, 2010 , a Cyprus court granted an injunctive freeze
         an Suleyman Kerimov's assets. The case was later dismissed on February 15, 2011 and (he district court of Nicosia in
         Cyprus lifted the injunction on Kerimov's assets. The court stated thal Egiazaryan had failed to disclose essential facts in
         the original filing for the Injunction and lhat the alleged conspiracy happened 15 months before the filing of the original
         complaint.
         In October 2010 the State Duma's Credentials and Ethics Commission recommended stripping Egiazaryan of
        parliamentary immunity at the request of the Investigative Committee, based on accusations that Egiazaryan embezzled
         $87 million for his share of the Hotel Moskva project.
         On November 3, 2010 , the State Duma officially stripped Egiazaryan of his immunity .
        In November 2010,Investigators raided Egiazaryan's offices and also conducted searches at Egiazaryan's residences in
        Moscow. The search was later extended to the offices of the Europark shopping mall, of which Egiazaryan was a part
        owner.
        On December 17, 2010, the Russian Authorities seized three land plots belonging lo Egiazaryan. One plot is located in
        Barvikha , and the other two in Zhukovka. Egiazaryan’s Duma office was also searched and investigators seized
        paperwork related lo the base against him.
        In January 2011, the Basmanny district court of Moscow indicted Egiazaryan on charges of large scale fraud. The court
        also attached Egiazaryan's assets to be used to compensate Vitaly Smagin and Europark for the S87.5M thal was
        embezzled.
        As a result of the court ruling , the lower house of parliament in Russia gave approval on March 9, 2011 for Egiazaryan's
        arrest on charges of large-scale fraud.
        An international arrest warrant Was issued and Egiazaryan is currently an Interpret wanted fugitive .
        CF CAC



       Motif d 'ouverture du compte

       Part du patrlmolnc dans     nos llvros

       Cadre envisage des flux

       Invcstissements




      Wortdcheck + Articles sur le client



       Date du profll

       Signature du responsable de la relation


       Signature de la direction

                                                                                 ' 6/
Case 2:20-cv-11236-RGK-PLA Document 2-7 Filed 12/11/20 Page 3 of 4 Page ID #:632
                                                               355


                             .
            Moscow region The Ministry of Defense of the Russian Federation, Russian State Arms Export
            Company, The Russian Space Agency and the General Prosecutor's Office.

            in 1996, Egiazaryan was appointed Deputy Chairman of the Board of Directors of "Unikombank"
            JSCB, a position he held from June 1996 to May 1998.

            In 1999, Egiazaryan provided testimony in the criminal ease regarding the embezzlement of $130
                                                                                          -
            million from accounts held at MNB. The embezzled funds belonged to state owned Rosvodruzheniye
            Weaponry Company. The investigation found that MNB used forged documents to withdraw the
            state funds. The stolen money was then moved through the MNB-controlled Unikom bank.

            MNB's banking license was revoked in 1998, but no criminal charges were brought against
            Egiazaryan   .
            Politics

            In 1999, Egiazaryan became a member of the State Duma and deputy chairman of the Committee on
            Budget and Taxes     .
            In October 2010, the State Duma's Credentials and Ethics Commission recommended stripping
            Egiazaryan of parliamentary immunity at the request of the Investigative Committee.

            On November 3, 2010, the State Duma followed through with a request by Russian Prosecutor
                                                                                    .
            General Yury Chaika and officially stripped Egiazaryan of his immunity Atota! of 352 lawmakers of
            the Duma voted in favor of this action, with 39 deputies, all members of the Liberal Democratic
            Party, opposing the motion and five members abstained from the vote      .
            Criminal Indictment

            In August 2010, Europark investor Vitaly Smagin filed a lawsuit against Egiazaryan, accusing him of
            pledging Smagln's stake in the Europark shopping mall In western Moscow to Deutsche Bank as
            collateral on an $87.5M loan. The $87.5M loan was then used to secure a 20% interest in the Moskva
            Hotel project.

            In September 2010, after the commencement of a criminal investigation into the $87.5M fraud,
            Egiazaryan filed a claim in a Cyprus court complaining that a group of Russian politicians, and
            businessmen, including Suleyman Kerimov, conspired to take over Egiazaryan's share in the multi      -
            billiondollar Moskva Hotel project.[4] On September 15, 2010, a Cyprus court granted an injunctive
            freeze on Suleyman Kerimov's assets.[5] The case was later dismissed on February 15, 2011 and the
            district court of Nicosia in Cyprus lifted the injunction on Kerimov's assets. The court stated that
            Egiazaryan had failed to disclose essential facts in the original filing for the injunction and that the
            alleged conspiracy happened 15 months before the filing of the original complaint.

            In October 2010 the State Duma's Credentials and Ethics Commission recommended stripping
            Egiazaryan of parliamentary immunity at the request of the Investigative Committee, based on
            accusations that Egiazaryan embezzled $87 million for his share of the Hotel Moskva project.

            On November 3, 2010, the State Duma officially stripped Egiazaryan of his immunity.
    Case 2:20-cv-11236-RGK-PLA Document 2-7 Filed 12/11/20 Page 4 of 4 Page ID #:633
                                                          357

                In November 2010, investigators raided Eglazaryan's offices at the Dayev Plaza and also conducted
                searches at Egiazaryan's residences in Moscow. The search was later extended to the offices of the
                Europark shopping mall, of which Egiazaryan was a part owner.

                On December 17, 2010, the Russian Authorities seized three land plots belonging to Egiazaryan. One
                plot is located in Barvikha, and the other two in Zhukovka. Egiazaryan's Duma office was also
.               searched and investigators seized paperwork related to the case against him   .
                In January 2011, the Basmanny district court of Moscow indicted Egiazaryan on charges of large scale
                fraud. The court also attached Egiazaryan's assets to be used to compensate Vitaly Smagin and
                Europark for the $87.5M that was embezzled.

                As a result of the court ruling, the lower house of parliament in Russia gave approval on March 9,
                2011 for Egiazaryan's arrest on charges of large-scale fraud.

                An international arrest warrant was issued and Egiazaryan is currently an Interprol wanted fugitive,

                Fugitive

                After being indicted for fraud in Russia, Egiazaryan fled to the United States, claiming that he feared
               for his life and that the fraud allegations against him were politically motivated.

               Peter Zalmayev, director of the Eurasia Democracy Initiative (EDI), stated, "Egiazaryan claims he is
               fleeing persecution, but the real reason appears to be that he is fleeing prosecution. His lawyers are
               reportedly seeking political asylum for their client."

               Egiazaryan later sued Zalmayev for defamation and Zalmayev countersued for infringement of his
               speech utilizing the anti-Strategic Lawsuits Against Public Participation laws of New York State.
               Egiazaryan's case was dismissed, butZalmayev's case continues.
